ICJ_016_AngloIranianOil_GBR_IRN_1951-08-22_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI / IRAN)

ORDONNANCE DU 22 AOUT 1951

1951

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM / IRAN)

ORDER OF AUGUST 22nd, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE | LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire de V Anglo-Iranian Oil Co., Ordonnance du
22 août 1951: C.I. J. Recueil 1951, p. 106.»

This Order should be cited as follows :

_“Anglo-Ivanian Oil Co. Case, Order of August 22nd, TOSI :
I.C. J. Reporis I951, p. 106.”

 

Ne de vente: 69
Sales number

 

 

 
106

COUR INTERNATIONALE DE JUSTICE

1951
Le 22 août

Rôle général ANNÉE 1951

22 août I951I

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI / IRAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

vu la requête, datée du 26 mat 1951, déposée et enregistrée au
Greffe le même jour, par laquelle le Gouvernement du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord, se référant aux
déclarations d'acceptation par ce Gouvernement et par le Gouver-
nement impérial de l'Iran de la disposition facultative prévue à
l'article 36, paragraphe 2, du Statut, a introduit devant la Cour
contre l’Empire de l'Iran l'affaire de l Anglo-Iranian Oil Company,

vu l’ordonnance rendue par la Cour le 5 juillet 1051 fixant les
délais pour le dépôt du Mémoire et du Contre-Mémoire en ladite
affaire, et réservant la suite de la procédure ;

Considérant que, par lettre du 16 août 1951, l’Agent du Gouver-
nement du Royaume-Uni a sollicité la prorogation au 10 octobre
1951 du délai pour le dépôt du Mémoire de ce Gouvernement, fixé
au 3 septembre To5I ;

4
107 ORDONN. DU 22 VIII 5I (ANGLO-IKANIAN OIL CO.)
Décide

de proroger aux dates suivantes les délais fixés par l'ordonnance
du 5 juillet 1951 :

pour le Mémoire du Gouvernement du Royaume-Uni au 10 oc-
tobre 1951 ;

pour le Contre-Mémoire du Gouvernement impérial de l'Iran au
10 janvier 1952.

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix à La Haye, le vingt-deux août mil neuf cent
cinquante et un, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Gouvernement impérial de l'Iran.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Premier Secrétaire faisant
fonction de Greffier de la Cour,

(Signé) J. F. LALIVE.
